Title: From Alexander Hamilton to James McHenry, 31 May 1800
From: Hamilton, Alexander
To: McHenry, James

Camp Scotch Plains [New Jersey]May 31st: 1800.
Sir, 
There is a probability that the two Regts. of Artillerists can now be completed. According to the plan heretofore approved two battalions were to be reserved for the services of field—one to serve under the Command of Genl. Pinckney, the other to serve under my immediate command.
These two Battalions, the additional Infy having been disbanded, may now be united in a Camp of instruction, and under the Authority given to the President by the Act to augment the Army of the United States Professors not exceeding four may be appointed. The business may indeed begin with two.
In appears to me highly expedient to adopt this measure as some thought a defective substitute for a military academy; an object of too fundamental importance not to be steadily pursued.
The temporary scite may be at some one of the public grounds now belonging to the UStates. The place from which I write or Harpers Ferry offers an option. Of the latter I have too little knowledge to judge. This place, though not suited to the permanent establishment as not being on navigable water, would answer very well for the immediate object. There are conveniences for Experiments in Artillery practice.
It were to be wished that the object could be promptly carried into execution. There are now two companies at Harpers ferry. Two others which with them were to form major Tousard’s Battalion are now here. They can be united at one or the other place as may be thought advisable. A good work will be done if this suggestion has effect.
with
Jas. Mc.Henry Esq

